FILED
                              NOT FOR PUBLICATION                           SEP 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GHEORGHE LAPUSTE; MARIA                           No. 07-73834
MANUELA BOGDANESCU,
                                                  Agency Nos. A072-398-516
              Petitioners,                                    A072-403-996

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted September 14, 2011 **
                                San Francisco, California

Before: THOMAS and N.R. SMITH, Circuit Judges, and OLIVER, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Solomon Oliver, Jr., Chief District Judge for the U.S.
District Court for Northern Ohio, Cleveland, sitting by designation.
        Gheorghe Lapuste and Maria Bogdanescu, natives and citizens of Romania,

petition for review of a decision by the Board of Immigration Appeals (“BIA”)

denying their request for humanitarian asylum. We deny the petition for review.

Because the parties are familiar with the history of the case, we need not recount it

here.

        Humanitarian asylum may be granted where a petitioner has suffered

“atrocious forms of persecution,” Kebede v. Ashcroft, 366 F.3d 808, 812 (9th Cir.

2004) (citation and internal quotation marks omitted); Matter of Chen, 20 I. & N.

Dec. 16, 19 (BIA 1989), but “has been reserved for rare situations . . . where the

alien establishes that, regardless of any threat of future persecution, the

circumstances surrounding the past persecution were so unusual and severe that he

is unable to return to his home country,” Vongsakdy v. INS, 171 F.3d 1203, 1205

(9th Cir. 1999).

        The BIA concluded that, although Lapuste had suffered persecution, his

experiences were not “comparable in severity” to those in Vongsakdy and Chen. It

concluded that his experiences were more like Marcu v. INS, 147 F.3d 1078 (9th

Cir. 1998), in which we denied relief to a Romanian applicant (like Lapuste) who

was denounced as an “enemy of the people,” detained, interrogated, and beaten by

police on multiple occasions. Id. at 1080.


                                          -2-
      A review of the administrative record does not compel the conclusion that

the BIA erred in its analysis. The BIA compared Lapuste’s mistreatment to that in

Chen, as it must. Lopez-Galarza v. INS, 99 F.3d 954, 963 (9th Cir. 1996).

Substantial evidence supports the BIA’s observations that Lapuste provided

varying testimony about his injuries and the medical assistance he sought, as well

as that, upon obtaining a truck driving license, he did not pursue work as a driver.

The BIA properly applied circuit case law in reviewing Lapuste’s claim, and its

discussion appears sufficient for purposes of judicial review. See Marcu, 147 F.3d

at 1082 (“Although we require more than a mere comment from the BIA, all that is

necessary is a decision that sets out terms sufficient to enable us as a reviewing

court to see that the Board has heard, considered, and decided.” (citation and

internal quotation marks omitted)).

      Lapuste also requests a remand, contending that the BIA did not permit

additional argument or briefing prior to issuing its decision. However, the BIA did

issue a new briefing schedule on remand, which it mailed to Lapuste’s last known

address. Further, Lapuste offers no new evidence or argument that indicates the

BIA’s conclusions would have been altered. Therefore, even assuming that there

was some deficiency in the process, he has failed to establish prejudice. See Lata




                                          -3-
v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (a showing of prejudice is required to

prevail on a due process challenge).




      PETITION DENIED.




                                        -4-